In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                  ___________________________

                       No. 02-20-00235-CV
                  ___________________________

                SANGER LENDER, LLC, Appellant

                                  V.

FOSSIL CREEK LAND PARTNERS, INC., SINCLAIR HOTEL MANAGEMENT,
          INC., AND SINCLAIR HOLDINGS, LLC, Appellees


               On Appeal from the 348th District Court
                       Tarrant County, Texas
                   Trial Court No. 348-317765-20


                 Before Kerr, Birdwell, and Bassel, JJ.
                 Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      We have considered the parties’ “Agreed Motion to Dismiss.” We grant the

motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Each party must bear its own costs of appeal. See Tex. R. App. P. 42.1(d), 43.4.



                                                      Per Curiam

Delivered: December 10, 2020




                                           2